SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-48863) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 46 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 48 [X] VANGUARD VALLEY FORGE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Managed Payout Funds Prospectus February xx, 2012 Investor Shares Vanguard Managed Payout Growth Focus Fund Investor Shares (VPGFX) Vanguard Managed Payout Growth and Distribution Fund Investor Shares (VPGDX) Vanguard Managed Payout Distribution Focus Fund Investor Shares (VPDFX) This prospectus contains financial data for the Funds through the fiscal period ended June 30, 2011 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Financial Highlights 67 Managed Payout Growth Focus Fund 1 Investing With Vanguard 71 Managed Payout Growth and Distribution Fund 9 Purchasing Shares 71 Managed Payout Distribution Focus Fund 17 Redeeming Shares 74 Investing in Vanguard Managed Payout Funds 25 Exchanging Shares 77 More on the Funds 30 Frequent-Trading Policy 77 The Funds and Vanguard 58 Other Rules You Should Know 79 Investment Advisor 59 Fund and Account Updates 83 Dividends, Capital Gains, and Taxes 60 Contacting Vanguard 85 Share Price 65 Additional Information 86 Glossary of Investment Terms 87 Vanguard Managed Payout Growth Focus Fund Investment Objective The Fund will make monthly distributions of cash while seeking to provide inflation protection and appreciation of invested capital over the long term. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses 1 (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses None 12b-1 Distribution Fee None Other Expenses None Acquired Fund Fees and Expenses 0. 34% Total Annual Fund Operating Expenses 0.
